 Case 2:18-cv-08048-SVW-JC Document 91 Filed 10/28/19 Page 1 of 1 Page ID #:2680

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:18-cv-08048-SVW-JC                                          Date   October 28, 2019
 Title             Vernon Unsworth v. Elon Musk




 Present: The Honorable           STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                 Paul M. Cruz                             Terri Hourigan
                 Deputy Clerk                        Court Reporter / Recorder                  Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                   R. Christopher Chatham                                   Michael T. Lifrak
                      G. Taylor Wilson                                     Robert M. Schwartz
                        L. Lin Wood
                       Nicole J. Wade
                       Matthew Wood
 Proceedings:                 [58] MOTION for Summary Judgment as to Plaintiff's Claim for Defamation
                              filed by Defendant


         Hearing held the motion is submitted. Order to issue.




                                                                                        1        :      04
                                                               Initials of Preparer          PMC
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
